DETAILED ACTION
In a communication received on 31 January 2022, the applicants amended claims 1, 10, and 19.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 2016/0162312 A1) in view of Sinha et al. (US 2010/0121975 A1), and further in view of Moghaddam et al. (US 2020/0150985 A1).


identifying, by a device, a configuration instance for a first application delivery controller (i.e., identifying templates from a list of server types in Doherty, ¶0058) that is different from the device and intermediary to a first plurality of clients and a first plurality of servers (i.e., system support program including "monitoring activity program" executing on separate computer from virtualized environment in Doherty, ¶0019),
the configuration instance having a plurality of configuration objects, each configuration object having a set of instructions (i.e., templates including information variables and program instructions for performing functions in Doherty, ¶0014);
removing, by the device, from each configuration object of the subset, instance-specific instructions from the set of instructions for the first application delivery controller (i.e., removing instant specific parameters and information by replacing them with tokens in Doherty, ¶0058);
generating, by the device, in accordance with the subset of configuration objects with the instance-specific instructions removed, for each application of the plurality of applications identified in the subset, a configuration graph  (i.e., cloning, converting, and/or customizing a previous template into a new template with instance-specific information replaced with tokens in Doherty, ¶0058);
generating, by the device, using the identified configuration pattern, a configuration template for a second application delivery controller intermediary to a second plurality of clients and a second plurality of servers (i.e., modifications in the template are matched to others in template library and the updates can be saved to a new template in Doherty, ¶0047, ¶0050).

Doherty discloses templates including information variables and program instructions for performing functions (¶0014).  Doherty do(es) not explicitly disclose the following.  Sinha, in order to streamline the process of configuring delivery of network traffic based on an application (¶0005), discloses:
to accelerate network traffic from the first plurality of clients accessing a plurality of applications hosted by the first plurality of servers (i.e., acceleration techniques applied by application delivery controllers to network traffic between clients and servers in Sinha, ¶0122),
for accelerating the network traffic between the first plurality of clients and the first plurality of servers for the plurality of applications (i.e., acceleration appliance accelerates delivery of streaming application from data center server to user client in Sinha, ¶0063)
indicating associations between different configuration objects of a corresponding application of the plurality of applications identified in the subset for which the first application delivery controller provides application services (i.e., application configuration includes policies as application templates, corresponding application with application settings for configuring a device in Sinha, ¶0231, 0241),
the configuration template having a set of parameters to configure the second application delivery controller to generate instructions for accelerating the network traffic for the plurality of applications identified in the subset (i.e., application configuration includes application policies as units for accelerating traffic between client and server in Sinha, ¶0230).
Based on Doherty in view of Sinha, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sinha to improve upon those of Doherty in order to streamline the process of configuring delivery of network traffic based on an application.


selecting, by the device, a subset of configuration objects from the plurality of configuration objects that accelerate the network traffic in accordance with the set of instructions in each configuration of the plurality of configuration objects (i.e., cloud service assistance tool selects a subset of frequently used  commands that manage the resources in a computing service environment according to the command and parameters in Moghaddam, fig. 4, ¶0014, ¶0058);
identifying, by the device, for each application identified in the subset, a match of at least a portion of the configuration graph and a configuration pattern of a plurality of configuration patterns based on the associations between different configuration objects in the configuration graph and associations between configuration objects in the configuration pattern (i.e., cloud service assistance tool match commands and associated subcommands to a usage pattern, derived from monitoring execution, and generating templates from the match based on relationships of commands and sub-commands obtained from documentation; template generated from matching is used to derive commands for managing the cloud service in Moghaddam, fig. 4, ¶0058-0060, ¶0064).
Based on Doherty in view of Sinha, and further in view of Moghaddam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Moghaddam to improve upon those of Doherty in order to improve management of a cloud service by simplifying usage of  a large set of commands based on usage patterns.

With respect to claim 2, Doherty discloses: the method of claim 1, further comprising: modifying, by the device, one or more parameters of the set of the parameters of the configuration template to generate a configuration instance of the second application delivery controller (i.e., modifications in the template are matched to others in template library and the updates can be saved to a new template in Doherty, ¶0047, ¶0050).

With respect to claim 3, Doherty discloses templates including information variables and program instructions for performing functions (¶0014).  Doherty do(es) not explicitly disclose the following.  Sinha, in order to streamline the process of configuring delivery of network traffic based on an application (¶0005), discloses: the method of claim 2, further comprising: deploying, by the device, the configuration instance of the second application delivery controller in a first network, the second application delivery controller managing network traffic for the plurality of applications in the first network (i.e., configure and manage settings in an intermediary for managing network traffic and exporting the file in a template to import into other intermediary systems in Sinha, ¶0005).
Based on Doherty in view of Sinha, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sinha to improve upon those of Doherty in order to streamline the process of configuring delivery of network traffic based on an application.

With respect to claim 10, Doherty discloses templates including information variables and program instructions for performing functions (¶0014).  Doherty do(es) not explicitly disclose the following.  Sinha, in order to streamline the process of configuring delivery of network traffic based on 
a device having one or more processors coupled to a memory and intermediary to a first plurality of clients, a first plurality of servers, and a first application delivery controller (i.e., an appliance intermediary to acceleration appliances and clients and servers in Sinha, fig. 1c and ¶0057-0058); and
the first application delivery controller intermediary to the first plurality of clients and the first plurality of servers, the first application delivery controller to accelerate network traffic from the first plurality of clients accessing a plurality of applications hosted by the first plurality of servers (i.e., optimization/acceleration device for accelerating and improving performance of traffic acting as a proxy in Sinha, fig. 1c and ¶0057-0058).
The limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.

With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 2.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 2.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 3.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 3.


Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Doherty et al. (US 2016/0162312 A1) in view of Sinha et al. (US 2010/0121975 A1) and Moghaddam et al. (US 2020/0150985 A1), and further in view of Shiramshetti (US 10,462,009 B1).


modifying, by the device, at least one parameter of the set of the parameters of the configuration instance of the second application delivery controller from a first value indicating a first network to a second value indicating a second network (i.e., a mapping identifying two servers in a customer network to be migrated to an identified service provider network in Shiramshetti, col. 19 lines 52-63); and
migrating, by the device, the configuration instance of the second application delivery controller from the first network to the second network using the configuration template and the modified at least one parameter of the set of the parameters (i.e., replicating server instances at service provider network from the customer network including machine images in Shiramshetti, col. 20 lines 27-44).
Based on Doherty in view of Sinha and Moghaddam, and further in view of Shiramshetti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shiramshetti to improve upon those of Doherty in order to maintain and assess the health of a customer network, a monitoring proxy modifies traffic routing to keep service functional in case of a failover.

With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 4.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 4.

Claims 5, 8, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Doherty et al. (US 2016/0162312 A1) in view of Sinha et al. (US 2010/0121975 A1) and Moghaddam et al. (US 2020/0150985 A1), and further in view of Agrawal et al. (US 2006/0047793 A1).

With respect to claim 5, Doherty discloses cloning, converting, and/or customizing a previous template into a new template with instance-specific information replaced with tokens (¶0058).  Doherty, Sinha, and Moghaddam do(es) not explicitly disclose the following.  Agrawal, in order to improve accuracy and reduction of error to configure settings for devices based on patterns and similar computing devices (¶0003), discloses: the method of claim 1, further comprising: identifying, by the device, one or more configuration patterns of the plurality of configuration patterns having configurations objects (i.e., parameters of the devices are populated using the statistical analysis of the most popular features in Agrawal, ¶0016) used in configuration instances of two or more application delivery controllers (e.g., reference group member devices contain a designated type of device to analyze in Agrawal, ¶0016).
Based on Doherty in view of Sinha and Moghaddam, and further in view of Agrawal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Agrawal to improve upon those of Doherty in order to improve accuracy and reduction of error to configure settings for devices based on patterns and similar computing devices.

With respect to claim 8, Doherty discloses cloning, converting, and/or customizing a previous template into a new template with instance-specific information replaced with tokens (¶0058).  Doherty, Sinha, and Moghaddam do(es) not explicitly disclose the following.  Agrawal, in order to 
removing, by the device and responsive to the determination, the instance-specific instructions (i.e., providing the suggested popular value for the minimum common denominator of parameters which excludes unique parameters of collected configuration settings in Agrawal, ¶0026).
Based on Doherty in view of Sinha, and Moghaddam, and further in view of Agrawal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Agrawal to improve upon those of Doherty in order to improve accuracy and reduction of error to configure settings for devices based on patterns and similar computing devices.

With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 5.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 5.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 8.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 8.


Claims 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 2016/0162312 A1) in view of Sinha et al. (US 2010/0121975 A1) and Moghaddam et al. (US 2020/0150985 A1), and further in view of Srinivasan et al. (US 2010/0082556 A1).

With respect to claim 6, Doherty discloses cloning, converting, and/or customizing a previous template into a new template with instance-specific information replaced with tokens (¶0058).  Doherty, Sinha, and Moghaddam do(es) not explicitly disclose the following.  Srinivasan, in order to reuse program code for technologies applied to new web applications (¶0005), discloses: the method of claim 1, further comprising: generating, by the device, a mapping file identifying an association between the set of instructions associated with the configuration instance and the set of parameters of the configuration template (i.e., generate mapping file for the application with associated data objects in Srinivasan, ¶0015-0017).
Based on Doherty in view of Sinha, and Moghaddam, and further in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to improve upon those of Doherty in order to reuse program code for technologies applied to new web applications.

With respect to claim 7, Doherty discloses cloning, converting, and/or customizing a previous template into a new template with instance-specific information replaced with tokens (¶0058).  Doherty, Sinha, and Moghaddam do(es) not explicitly disclose the following.  Srinivasan, in order to reuse program code for technologies applied to new web applications (¶0005), discloses: the method of claim 1, further comprising: generating, by the device, the set of parameters for the configuration template using a mapping file identifying an association between the set of instructions associated with the configuration instance and the set of parameters of the configuration template (i.e., generating payload file based on mapping file that associates an operation and data objects in which to indicate a sequence of operations to carry out in Srinivasan , ¶0019).


With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 6.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 6.
With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 7.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 7.


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 2016/0162312 A1) in view of Sinha et al. (US 2010/0121975 A1) and Moghaddam et al. (US 2020/0150985 A1), and further in view of Bobak et al. (US 2009/0171705 A1).

With respect to claim 9, Doherty discloses: the method of claim 1, further comprising: determining, by the device, the portion of the configuration graph includes configuration objects of the subset of configuration objects in common with the identified configuration pattern of the plurality of configuration patterns (i.e., dynamic pattern matching to determine parameters that are similar and relevant to other configuration templates within the library in Doherty, ¶0047).
Doherty does not disclose the following.  Doherty, Sinha, and Moghaddam do(es) not explicitly disclose comparing a graph to a pattern.  Bobak, in order to improve administration by avoiding the need for customers to redefine specifications for computing environments from scratch (¶0045) discloses: comparing, by the device, the configuration graph to one or more configuration patterns of 
Based on Doherty in view of Sinha and Moghaddam, and further in view of Bobak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bobak to improve upon those of Doherty in order to improve administration by avoiding the need for customers to redefine specifications for computing environments from scratch.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 9.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 9.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 2016/0162312 A1) in view of Sinha et al. (US 2010/0121975 A1), and further in view of Berube et al. (US 2012/0096135 A1).

With respect to claim 19, Doherty discloses: a non-transitory computer readable medium storing instructions when executed by one or more processors cause the one or more processors to:
identify a configuration instance for a first application delivery controller (i.e., identifying templates from a list of server types in Doherty, ¶0058) intermediary to a first plurality of clients and a first plurality of servers that accelerates network traffic from the first plurality of clients accessing a plurality of applications hosted by the first plurality of servers(i.e., system support program including "monitoring activity program" executing on separate computer from virtualized environment in Doherty, ¶0019), the 
remove, from each configuration object of the subset, instance-specific instructions from the set of instructions for the first application delivery controller (i.e., removing instant specific parameters and information by replacing them with tokens in Doherty, ¶0058);
generate, in accordance with the subset of configuration objects with the instance-specific instructions removed, for each application of the plurality of applications identified in the subset, a configuration graph (i.e., cloning, converting, and/or customizing a previous template into a new template with instance-specific information replaced with tokens in Doherty, ¶0058);
identify, for each application identified in the subset, a match of at least a portion of the configuration graph and a configuration pattern of a plurality of configuration patterns (i.e., dynamic pattern matching the configuration template to other templates in the template library in Doherty, ¶0047); and
generate, using the identified configuration pattern, a configuration template for a second application delivery controller intermediary to a second plurality of clients and a second plurality of servers(i.e., modifications in the template are matched to others in template library and the updates can be saved to a new template in Doherty, ¶0047, ¶0050).

Doherty discloses templates including information variables and program instructions for performing functions (¶0014).  Doherty do(es) not explicitly disclose the following.  Sinha, in order to streamline the process of configuring delivery of network traffic based on an application (¶0005), discloses:

indicating associations between different configuration objects of a corresponding application of the plurality of applications identified in the subset for which the first application delivery controller provides application services (i.e., application configuration includes policies as application templates, corresponding application with application settings for configuring a device in Sinha, ¶0231, 0241),
the configuration template having a set of parameters to configure the second application delivery controller to generate instructions for accelerating the network traffic for the plurality of applications identified in the subset (i.e., application configuration includes application policies as units for accelerating traffic between client and server in Sinha, ¶0230).
Based on Doherty in view of Sinha, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sinha to improve upon those of Doherty in order to streamline the process of configuring delivery of network traffic based on an application.

Doherty discloses cloning, converting, and/or customizing a previous template into a new template with instance-specific information replaced with tokens (¶0058).  Doherty and Sinha do(es) not explicitly disclose the following.  Berube, in order to reduce the complexity and time for configuring different types of devices (¶0001-0002), discloses: select a subset of configuration objects from the plurality of configuration objects that accelerate the network traffic in accordance with the set of instructions in each configuration of the plurality of configuration objects (i.e., a profile can be created 
Based on Doherty in view of Sinha, and further in view of Berube, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Berube to improve upon those of Doherty in order to reduce the complexity and time for configuring different types of devices.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 2016/0162312 A1) in view of Sinha et al. (US 2010/0121975 A1) and Berube et al. (US 2012/0096135 A1), and further in view of Bobak et al. (US 2009/0171705 A1).

With respect to claim 20, Doherty discloses: the non-transitory computer readable medium of claim 19, further comprising instructions when executed by the one or more processors further cause the one or more processors to: determine the portion of the configuration graph includes configuration objects of the subset of configuration objects in common with the identified configuration pattern of the plurality of configuration patterns (i.e., dynamic pattern matching to determine parameters that are similar and relevant to other configuration templates within the library in Doherty, ¶0047).
Doherty does not disclose the following.  Doherty, Sinha, and Berube do(es) not explicitly disclose comparing a graph to a pattern.  Bobak, in order to improve administration by avoiding the need for customers to redefine specifications for computing environments from scratch (¶0045) discloses: compare the configuration graph to one or more configuration patterns of the plurality of configuration patterns (i.e., applying pattern matching a resource graph representing a customer's network, the pattern identifies a best fit definition for the environment in Bobak, ¶0551-0558).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
3/24/2022

/S. L./Examiner, Art Unit 2447   

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447